USCA4 Appeal: 22-1708      Doc: 9         Filed: 08/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1708


        In re: JAMAR HOLT,

                            Petitioner.



                      On Petition for Writ of Mandamus. (8:13-cr-00204-DKC-4)


        Submitted: August 15, 2022                                        Decided: August 25, 2022


        Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Jamar Holt, Petitioner Pro Se. Elizabeth G. Wright, OFFICE OF THE UNITED STATES
        ATTORNEY, Greenbelt, Maryland, for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1708      Doc: 9         Filed: 08/25/2022      Pg: 2 of 2




        PER CURIAM:

               Jamar Holt petitions for a writ of mandamus, alleging unreasonable delay by the

        district court in acting on his motion to file an amended motion to vacate under 28 U.S.C.

        § 2255, as supplemented. He seeks an order from this court directing the district court to

        act. Our review of the district court’s docket reveals that the district court denied Holt’s

        supplemented motion on August 8, 2022. Accordingly, because the district court has

        recently ruled on Holt’s motion, we deny the mandamus petition as moot. We deny Holt’s

        motion to dismiss appeal under Fed. R. App. P. 42(b) and dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2